EXHIBIT 21.1 Subsidiaries of the Registrant Beauly, LLC Delaware CAH 2014-1 Borrower, LLC Delaware CAH 2014-1 Equity Owner, LLC Delaware CAH 2014-1 TRS Borrower, LLC Delaware CAH 2014-2 Borrower, LLC Delaware CAH 2014-2 Equity Owner, LLC Delaware CAH 2014-2 TRS Borrower, LLC Delaware CAH 2015-1 Borrower, LLC Delaware CAH 2015-1 Equity Owner, LLC Delaware CAH 2015-1 TRS Borrower, LLC Delaware Carrbridge, LLC Delaware ColFin AH Finance Masterco, LLC Delaware ColFin AH-CA 6, LLC Delaware ColFin AH-CA 7, LLC Delaware ColFin AH-Florida 5, LLC Delaware ColFin AH-Florida 6, LLC Delaware ColFin AH-Florida 7, LLC Delaware ColFin AH-Georgia 5, LLC Delaware ColFin AH-Nevada 3, LLC Delaware ColFin AH-North Carolina 1, LLC Delaware ColFin AH-Texas 3, LLC Delaware ColFin AH-Texas 4, LLC Delaware ColFin AI-AZ 1, LLC Delaware ColFin AI-AZ 2, LLC Delaware ColFin AI-CA 1, LLC Delaware ColFin AI-CA 4, LLC Delaware ColFin AI-CA 5, LLC Delaware ColFin AI-CO 1, LLC Delaware ColFin AI-DE 1, LLC Delaware ColFin AI-FL 2, LLC Delaware ColFin AI-FL 3, LLC Delaware ColFin AI-FL 4, LLC Delaware ColFin AI-GA 1, LLC Delaware ColFin AI-GA 2, LLC Delaware ColFin AI-NV 2, LLC Delaware ColFin AI-TX 1, LLC Delaware ColFInAH Finance Holdco, LLC Delaware Colony American Homes Asset, LLC Delaware Colony Starwood Homes GP, Inc. Delaware Colony Starwood Homes Management, LLC Delaware Colony Starwood Homes Partnership, L.P. Delaware CSFR American Investors TRS, LLC Delaware CSFR ColFin American Investors, LLC Delaware CSFR FM 2012-1 U.S. West, LLC Delaware CSH 2016-1 Borrower, LLC Delaware CSH 2016-1 Equity Owner, LLC Delaware CSH 2016-1 TRS Borrower, LLC Delaware CSH 2016-2 Borrower, LLC Delaware CSH 2016-2 Equity Owner, LLC Delaware CSH 2016-2 TRS Borrower, LLC Delaware CSH Class F, LLC Delaware CSH Depositor, LLC, LLC Delaware CSH Property One, LLC Delaware CSH TRS, LLC Delaware Fetlar, LLC Delaware Invercylde, LLC Delaware PrimeStar -F Fund I Trust Delaware PrimeStar -F Fund I, LLC (Series LLC) Delaware PrimeStar -F Fund II Trust Delaware PrimeStar Fund I GP, LLC Delaware PrimeStar Fund I TRS, Inc. Delaware PrimeStar Fund I TRS, LLC Delaware PrimeStar Fund I, L.P. Delaware PrimeStar Fund II TRS, Inc. Delaware PrimeStar Fund II TRS, LLC Delaware PrimeStar -H Fund I Trust Delaware PrimeStar -H Fund I, LLC (Series LLC) Delaware PrimeStar -H Fund II Trust Delaware SFR 2012-1 U.S. West, LLC Delaware SRP PrimeStar, LLC Delaware SRP Sub, LLC Delaware SRP TRS Sub, Inc. Delaware SRP TRS Sub, LLC Delaware Starwood Waypoint Borrower, LLC Delaware Starwood Waypoint Pledgor, LLC Delaware Starwood Waypoint TRS, LLC Delaware SWAY 2014-1 Borrower, LLC Delaware SWAY 2014-1 Equity Owner, LLC Delaware SWAY 2014-1 TRS Borrower Delaware SWAY Management, Inc. California Tarbert, LLC Delaware
